Day, J.
i. negotiabm grace. — I. It is urged by the a2pellants that the draft in question is entitled to grace, and that, therefore, tlie presentation lor payment was made m due time.
In 1 Parsons on Notes and Bills, page 381, it is said: “ A note or bill in’ which no time of payment is mentioned is equivalent to a note on demand;” and on page 407 it is said: “ Grace has never been extended to notes and- bills on demand.” It seems to be conceded by counsel for the appellant that, according to the rules of the law merchant, the draft in question is payable on demand, and is not entitled to grace. It is claimed, however, that chapter 81, laws of Sixteenth General Assembly, changes the rule of the law merchant upon this subject. This chapter jjrovides “ That all bills of exchauge, drafts and orders payable within this state, exce23t those drawn payable on demand, shall be entitled to grace.” It is claimed that under this statute all bills of exchange, drafts or orders, are entitled to grace, unless it is expressly stated upon, their face that they are 2>ayable upon demand. This construction of the statute, we think, is not correct. It is not the purpose of the statute to effect any change upon the character of the instruments which shall be regarded as 2>ayable on demand. The statute has reference to the existing rules of the commercial law upon that subject. A draft or bill, in which no time *575for payment is mentioned, is, under the statutes, drawn payable on demand just as effectually as though the words “ payable on demand ” had been incorporated into it.
2 _._. interest. II. It is urged, however, that the fact that the draft is drawn with ten per cent interest after matui’ity shows that it
was intended to have been presented for acceptanee, and not at once for payment. In support of this position, 1 Parsons on Notes and Bills, page 379, is cited. The weight of authority does not support this position. See Parsons on Notes and Bills, page 379, note &.
3. —-—: colsence.' n<'s’ III. The facts alleged in the third count of the defendants’ answer constitutes no defense. These facts are in substance that the plaintiff, upon being advised of the presentation of the draft for acceptance, directed the defendants by telegram to protest the draft, and afterward remitted to the defendants $3.16, in full payment for their services in making demand of payment, protesting and giving notice of demand and non-payment. These facts constitute no ratification of the act of the defendants in presenting the draft for acceptance, and in neglecting to present it for payment in proper time after it was received. The demurrer to this count of the answer was properly sustained.
Affirmed. .